Citation Nr: 1234727	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  04-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from March 1983 to May 1993, from December 2003 to May 2005, and from January 20, 2008, to February 13, 2008.  This appeal to the Board of Veterans' Appeals (Board) is from actions taken by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2008, a hearing was held before a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  The Judge who presided at that hearing has retired from the Board.  The law requires that the Veterans Law Judge who conducts the hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As such, the Veteran was issued a letter in August 2012 informing him of his right to attend a hearing before another Veterans Law Judge.  The letter also informed him that if he did not respond to the letter within 30 days from the date of the letter, the Board would assume he did not want another hearing and would proceed accordingly.  The 30-day period has expired and there has been no response from the Veteran; the Board will proceed with deciding this appeal.  

These matters were previously before the Board in November 2008 and May 2010.  In November 2008 the issue involving a low back disability was remanded for further development and the matter involving GERD was deferred pending receipt of additional relevant records.  In May 2010 both issues were remanded for further development.

The matter of entitlement to service connection for GERD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDING OF FACT

No current chronic low back disability had its onset during the Veteran's military service or was caused or aggravated by service-connected disability; a pre-existing lumbar spine disability was also not shown to have been aggravated during active duty service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the Veteran's active duty service or caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in October 2002, January 2007, and following Board remand in July 2010.  Moreover, in the letters, the appellant was advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; see also Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the October 2002 letter was sent to the appellant prior to the August 2003 RO rating decision giving rise to this appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, while the timely October 2002 VCAA letter did not provide a discussion regarding Dingess notice because it was not in effect at that time, subsequent notices dated in January 2007, and July 2010 did provide the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and the letter explained how VA determines disability ratings and effective dates.  Defective timing of such notice was cured by a readjudication of the claim in November 2009 and November 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the Veteran has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In addition, through his hearing testimony and in communications, he has demonstrated a knowledge of what is needed to support his claim.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court in essence held that the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records, in-service, private, and VA treatment reports, have been obtained.  A search for additional service treatment records (STRs) revealed the records were not available.  A July 2009 memorandum of formal finding of the unavailability of STRs has been made a part of the claims file.  In a September 2009 notice, the Veteran was informed of this information, consistent with 38 C.F.R. § 3.159(e) (2011).  

In addition, at his Travel Board hearing the Veteran indicated that he could not access records from a chiropractor he used because the chiropractic offices had gone out of business; thus, such records are unavailable.  His Virtual VA electronic records were reviewed and no evidence of probative value to the issue under consideration was shown.  The Veteran has been afforded VA examinations to evaluate the claimed disability.  The Board finds that the examination reports contain sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issue decided below.  In addition, in February 2012 the Board sought an advisory medical opinion from an orthopedic spine surgeon whose April 2012 medical opinion has been associated with the claims file.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant or his representative as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.  

Legal Criteria, Factual Background and Analysis

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  The Board notes that the language of the aforementioned regulation at 38 C.F.R. § 3.304(b) (2004) was amended during the pendency of this claim and appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2011)).  The amended regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52744 (2006).  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim prior to October 10, 2006, because that version is more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.
 
The Veteran contends that he has a low back disability related to his active duty service.  As noted above, he served on active duty from March 1983 to May 1993, from December 2003 to May 2005, and from January 20, 2008, to February 13, 2008.  In the intervening time between his periods of active service, he served in the Army Reserves.  

Service treatment records (STRs), for his first period of active duty service, show that he presented for treatment in August 1991 complaining of right-sided low back pain since his service in Saudi Arabia.  He was given an assessment of MS [musculoskeletal] pain.  On July 2002 (this date was after his first period of active duty service, and prior to his second period of active duty service which began December 2003), Report of Medical History it was indicated that he had low back pain.  On VA examination in August 2003 he was diagnosed with degenerative disc disease and lordoscoliosis of the lumbar spine.

The Veteran was not afforded an entrance examination in his second period of active duty service, which began in December 2003.  His STRs for his second period of service include a March 2005 Report of Medical Examination wherein it was noted that he had lumbar spine tenderness with painful range of motion.  It was also noted that he had no complaints of back pain, but pain was produced on examination.  His physical examination resulted in a diagnosis of chronic low back pain.

In a June 2006 VA outpatient orthopedic clinic report, examination revealed the Veteran had obvious scoliosis.  X-rays of the lumbar spine showed significant scoliosis.  The impression was scoliosis of the lumbar spine.  

On March 2007 VA examination, the Veteran reported that he had aching discomfort in the right lower lumbar area.  It was noted that he had an episode of low back pain while on active duty in November 1991.  VA examiner diagnosed him with thoracolumbar congenital scoliosis with associated degenerative disc disease of L1-3.  The examiner opined that the Veteran's "Thoracolumbar osteoarthritis [is] consistent with natural aging and congenital scoliosis.  [It was] [n]ot caused by or related to a single incident of low back pain in 1991[;] [n]ot caused by or related to military service."  

The report of VA examination in March 2009 is of record.  At the time of that examination, the Veteran reported that his back problems started during service.  He gave a history of an injury having to do with sling loading with a helicopter.  He stated that the helicopter swooped high and the pilot lost balance.  He initially got hit with the belly of the helicopter, then it spun around and he got hit on his back.  He reported he was in the air six feet and hit the ground flat when he came down.  He stated that he had pain all the years in service and in 1988 he was on profile.  He reported that in May 1991 while coming back from Desert Storm, he noticed more back pain with the lifting of bags.  He also reported that his back was hurt in 1993 while playing baseball in Kentucky.

During the examination, the examiner noted the history and reported that X-rays showed scoliosis with marked hypertrophic degenerative changes in the facets and multiple levels of disc narrowing.  He concluded that the current condition was kyphoscoliosis and degenerative disc disease which was as least as likely as not consistent with congenital scoliosis and natural aging; and less likely as not to have been incurred during the first period of service or aggravated during the subsequent periods of service.  

In the May 2010 Board remand the RO was asked to obtain a supplemental opinion from the VA examiner who provided the March 2009 opinion regarding the Veteran's low back disability.  That supplemental opinion was provided in July 2010.  VA examiner noted review of the claims file.  He again rendered an impression of lumbar spine kyphoscoliosis and degenerative disk disease.  He opined that it was less likely than not that the service-connected disability caused a permanent and greater degree of impairment /aggravation of a back disorder.  He further stated that the kyphoscoliosis was more of a congenital disorder and also degenerative disk disease with the process of natural aging.  The examiner reasoned that the Veteran was seen once in 1991 with complaints of back pain and was only diagnosed with musculoskeletal pain.  He was seen again in 2002 and it was noted that he had low back pain.  X-rays in 2003 showed levoscoliosis and in 2009 it was reported as prominent kyphoscoliosis with marked hypertrophic degenerative changes in the facet and multiple levels of disk narrowing.  He stated that, "As noted previously it is less likely as not caused by or related to the service-connected disabilities and also less likely as not aggravated or caused a permanent and greater degree of impairment beyond natural progression."  He commented that the AMA [American Medical Association] guidelines newsletter shows degenerative disk disease as a result of work related trauma to be a myth, (with this accounting for three percent or less of conditions).  The study results were that age, familial aggravation (genetics) and intrinsic disk loading (body weight compared with the size of disks) are the preponderance of degenerative disk disease.

In February 2012 the Board sought a Veterans Health Administration (VHA) medical advisory opinion from an orthopedic spine surgeon with regard to the Veteran's claimed low back disability.  In an April 2012 medical opinion the orthopedic surgeon responded accordingly to the Boards inquiries.  To the question of whether it is as likely as not that the Veteran's current back disability is causally related to his first period of service from March 1983 to May 1993, the orthopedic surgeon opined that it is not as likely as not that the Veteran's current back disability is causally related to that period of service.  

As to the question of whether there is clear and unmistakable evidence that preexisting back disorders were not aggravated during the Veteran's second (December 2003 to May 2005) and third (January 2008 to February 2008) periods of service, the orthopedic surgeon opined that there is clear and unmistakable evidence that the preexisting back disorders were not aggravated by the Veteran's second and third periods of service.  Instead, the record indicates a natural progress of his back disorders.  The orthopedic surgeon provided a detailed rationale for this opinion.  

On the question of whether there are any superimposed diseases or injuries related to the Veteran's periods of active service in connection with the lumbar spine congenital defect, the orthopedic surgeon opined that he does not believe the Veteran has a congenital defect of the spine.  Instead it is most likely the Veteran has either degenerative scoliosis or idiopathic scoliosis, meaning a scoliosis for which there is no known etiology.  He stated that he found no evidence of superimposed diseases or injuries related to the Veteran's periods of active service in connection with his lumbar spine.  On the question of whether it is at least as likely as not that the Veteran's current low back disability was caused or aggravated by a service-connected disability, the orthopedic surgeon opined that it is not at least as likely as not that the Veteran's current lumbar spine disability is caused or aggravated by a service-connected disability.

The orthopedic surgeon further noted that he found a remarkable paucity of evidence that the Veteran had problems with his back during his periods of military service.  The Veteran had almost no treatment for complaints of back pain during the many years he served in the military.  The orthopedic surgeon opined that there is clear and unmistakable evidence that the problems the Veteran has had with his back are the result of the normal aging process and his activities.  Such activities have included working as an umpire.  There is no evidence his back pain or radiographic findings of scoliosis and degenerative spine changes are related to his military service.

On review, the Board finds that service connection for a low back disability is not warranted.  The Veteran's current lumbar spine disabilities are lumbar spine kyphoscoliosis and degenerative disk disease, which were initially diagnosed in August 2003.  The evidence shows that these disabilities were not present during the Veteran's first period of active duty service (March 1983-May 1993).  While STRs during the Veteran's first period of service in 1991 showed complaints of right lower back pain, objective examination at that time revealed essentially a normal lumbar spine and the assessment was noted as musculoskeletal pain.  Inasmuch as the Veteran had an assessment of pain associated with his lumbar spine in 1991, there was no other lumbar spine pathology noted in the record during his first period of active duty service.  The Board notes that pain is not a disorder under VA law.  See Sanchez-Benitez, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d (Fed. Cir. 2001).  Furthermore, VA examiner in March 2007 essentially opined that the Veteran's lumbar spine disability was consistent with natural aging and congenital scoliosis, which was not caused by or related to a single incident of low back pain in 1991, or caused by or related to military service.  Additionally, VA examiner in March 2009 opined that the Veteran's current lumbar spine disability is consistent with congenital scoliosis and natural aging and not caused by or related to the events during periods of active service, and not aggravated during periods of active duty.  Furthermore, the orthopedic surgeon in April 2012, opined that the problems the Veteran is having with his back are the result of the normal aging process and his activities.

The Veteran was not medically examined on entrance into his second period of active duty service in December 2003.  The medical evidence clearly and unmistakably shows that he entered his second period of active duty service with diagnoses of degenerative disc disease and lordoscoliosis of the lumbar spine (diagnosed in August 2003).  The question here is whether the Veteran's lumbar disabilities described as, degenerative disc disease and lordoscoliosis of the lumbar spine, were aggravated during his second and third periods of active duty service.  VA examiner in March 2007 has opined that the Veteran's thoracolumbar osteoarthritis was consistent with natural aging and congenital scoliosis, which was not caused by or related to a single incident of low back pain in 1991, or caused by or related to military service.  VA examiner in March 2009 opined that the Veteran's current lumbar spine disability is as least as likely as not consistent with congenital scoliosis and natural aging; and it is less likely as not caused by or related to the events during periods of active service, and less likely as not aggravated during periods of active duty.  In April 2012 the orthopedic surgeon opined that there was clear and unmistakable evidence that the preexisting back disorders were not aggravated during the Veteran's second and third periods of service; but instead the record indicates a natural progress of his back disorders.

The Board notes that congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2011).  Rather, the evidence must indicate that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)]. 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital disease may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  Here, the medical evidence will be determinative as to whether the Veteran has a congenital disorder, and whether there are any superimposed diseases or injuries in connection with the congenital defect related to the Veteran's periods of active service. 

During the Veteran's first period of service, from August 1981 to May 1993, he was considered to have been in sound condition when accepted for active duty service, as there were no defects, infirmities, or disorders noted on examination reports.  As noted above, during his first period of service it was not shown that he incurred an in-service lumbar spine disability to warrant service connection.  

Prior to entering his second period of service, in August 2003, the evidence clearly and unmistakably reflects that he was diagnosed with degenerative disc disease and lordoscoliosis of the lumbar spine.  The Veteran was not examined upon entering in his second and third periods of active duty service.  The medical evidence does not support findings that a lumbar spine disability that existed prior to his second and third periods of service was aggravated by his active duty service.  Specifically, VA examiner in March 2007 noted that it was not related to military service; and VA examiner in March 2009 and July 2010 found against the Veteran's claim.  In addition, the orthopedic surgeon in his April 2012 opinion, stated that he did not believe that the Veteran has a "congenital defect" of his spine.  His rationale was that there was no indication that there was a hemi-vertebra or an unsegmented bar in his spine.  Instead, it was most likely that he had either degenerative scoliosis or idiopathic scoliosis, meaning a scoliosis for which there is no known etiology.

In the Board's May 2010 remand order, the examiner was asked to address whether service-connected disabilities, in whole or in part, caused a permanent and greater degree of impairment (aggravation) of the Veteran's back disorder.  In the July 2010 supplemental examination report the examiner opined that it was less likely than not that a service-connected disability caused a permanent and greater degree of impairment/aggravation of his back disorder.  38 C.F.R. § 3.310.  

The Board finds the VA examiner's medical opinions and the medical advisory opinion of the orthopedic surgeon are highly probative of the matter at hand as they are based on review of the entire claims file, to include the service treatment records, post-service medical records, and assertions of the Veteran.  The March 2009 and July 2010 examiner's reports, and the orthopedic surgeon's report also provided detailed rationales for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of such reports, the Board finds such opinions probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current low back disability, and his period of service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms and any symptoms experienced since service; however, the Board finds that his statements of suffering an in-service low back disability are lacking in credibility.  The Veteran's recollections of injury to his back during his first period of service in 1987 with sling loading with the helicopter, and in 1993 while playing baseball are not corroborated in the record (service medical records show this incident occurred in July 1983).  Regarding the incident in 1987 the Veteran reported that he injured his back the same time he injured his hip.  STRs during that period make reference to complaints about the hip but not his back.  There is no reference to the back in the write-up regarding the 1983 injury with a baseball, which caused unconsciousness (the Veteran's account is this incident occurred in 1993).  The Board finds that the Veteran's assertions of a relationship to service are inconsistent with the contemporaneous medical evidence on file which does not reflect a low back disability that occurred during service, or was aggravated during a period of active duty service.   The Veteran is also not competent to relate his current low back disability to service, or that a pre-existing congenial spine disorder, or degenerative disc disease were aggravated during service, as he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As detailed, medical examiners and a medical expert reviewed the claims file, the medical examiners examined and interviewed the Veteran, and each concluded that his low back disability was in no way due to service, aggravated by service, or the result of a service-connected disability.  Based on the above, the Board finds that the contemporaneous medical evidence is more probative than the Veteran's assertions.  The Board has weighed the Veteran's statements with the medical evidence of record, to include the service treatment records, post-service treatment records, and VA and expert opinions, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence lacks credibility and is of less probative value than the objective medical evidence of record.  The Veteran's contentions are outweighed by the medical evidence which does not reflect that a low back disability occurred during service; was aggravated during service, or the result of a service-connected disability. 

In conclusion, a preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to a period of active duty service; that a pre-existing lumbar spine disability was aggravated during active duty service; or that his current low back disability is the result of a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

As indicated in the Introduction above, the matter of entitlement to service connection for GERD was previously before the Board in May 2010, at which time, the RO/AMC was directed to schedule the Veteran for a gastrointestinal examination to clarify the nature and etiology of his gastrointestinal disabilities.  A VA medical opinion was obtained in July 2010, without a physical examination of the Veteran.  Neither has the Veteran been scheduled for a gastrointestinal examination.  As there has not been substantial compliance with the Board's remand instructions, another remand to rectify the noncompliance is necessary.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a gastrointestinal examination with an appropriate examiner to clarify the nature and etiology of his gastrointestinal disabilities.  Any tests, including x-rays, deemed necessary should be performed.  The claims file must be reviewed, and the examination report should reflect that it was done.  All findings should be reported in detail, and the rationale for the requested opinion should be explained.  The possibility of an association between gastrointestinal problems and toxic agents in the Persian Gulf should also be appropriately addressed.  

The examiner should respond to the following: 
   
i)	The examiner should first specify whether the Veteran has GERD or other known clinical diagnosis of the gastrointestinal (GI) system. 

ii)	For each GI disorder attributed to a known clinical diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service, including the exposure to toxic agents in the Persian Gulf.  

iii)	For each claimed disorder not attributed to a known clinical diagnosis, the examiner should specify whether the Veteran's complaints correspond to objective symptoms, both in the sense of medical signs perceptible to a physician and other non-medical indicators that are capable of independent verification, of a chronic disorder.  If a chronic disorder is determined not to be present, the examiner should so state.  
	
	The examiner must support all opinions and conclusions expressed with a complete rationale.

2. After the development requested above has been completed, the AMC/RO should again review the record, with consideration of all appropriate law and regulations, to include 38 C.F.R. § 3.317 and VBA Training Letter No. 10-01 (February 4, 2010).  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the appellant's case and appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


